Case 17-38059          Doc 23        Filed 10/24/18 Entered 10/24/18 23:31:02        Desc Imaged
                                     Certificate of Notice Page 1 of 5

                                   UNITED STATES BANKRUPTCY COURT
                                    NORTHERN DISTRICT OF ILLINOIS
                                           EASTERN DIVISION

   In re:                                           §      Case No. 17-38059
                                                    §
   LAVONDA SMITH                                    §
                                                    §
                                                    §
                                   Debtor(s)        §

                            127,&(2)75867((¶6),1$/5(3257$1'
                               APPLICATION FOR COMPENSATION
                                AND DEADLINE TO OBJECT (NFR)

          Pursuant to Fed. R. Bankr. P. 2002(a)(6) and 2002(f)(8), please take notice that David P.
  Leibowitz, trustee of the above styled estate, has filed a Final Report and the trustee and the
  WUXVWHH¶VSURIHVVLRQDOVKDYHILOHGILQDl fee applications, which are summarized in the attached
  6XPPDU\RI7UXVWHH¶V)LQDO5HSRUWDQG$SSOLFDWLRQVIRU&RPSHQVDWLRQ

          The complete Final Report and all applications for compensation are available for
  inspection at the Office of the Clerk, at the following address:

            219 South Dearborn Street, Chicago, IL 60604

          Any person wishing to object to any fee application that has not already been approved or
  to the Final report, must file a written objection within 21 days from the mailing of this notice,
  serve a copy of the objections upon the trustee, any party whose application is being challenged
  and the United States Trustee. A hearing on the fee applications and any objection to the Final
  Report will be held at 10:00 a.m. on 11/14/2018, in Courtroom 719, United States Courthouse,
  219 South Dearborn Street, Chicago, IL 60604. If no objections are filed, upon entry of an order
  on the fee applications, the trustee may pay dividends pursuant to FRBP 3009 without further
  order of the Court.

  Date Mailed:       10/19/2018                         By: /s/ David P. Leibowitz
                                                            Trustee

  David P. Leibowitz
  53 West Jackson Boulevard, Suite 1115
  Chicago, IL 60604




  UST Form 101-7-NFR (10/1/2010)
Case 17-38059               Doc 23          Filed 10/24/18 Entered 10/24/18 23:31:02                                         Desc Imaged
                                            Certificate of Notice Page 2 of 5
                                       UNITED STATES BANKRUPTCY COURT
                                        NORTHERN DISTRICT OF ILLINOIS
                                               EASTERN DIVISION

   In re:                                                                 §           Case No. 17-38059
                                                                          §
   LAVONDA SMITH                                                          §
                                                                          §
                                                                          §
                                       Debtor(s)                          §

                                    6800$5<2)75867((¶6),1$/5(3257
                                    AND APPLICATIONS FOR COMPENSATION

             The Final Report shows receipts of                                                                                       $1,838.25
             and approved disbursements of                                                                                               $26.32
             leaving a balance on hand of1:                                                                                           $1,811.93


             Claims of secured creditors will be paid as follows: NONE



                                                      Total to be paid to secured creditors:                                              $0.00
                                                                        Remaining balance:                                            $1,811.93

             Applications for chapter 7 fees and administrative expenses have been filed as follows:

  Reason/Applicant                                                                      Total                Interim                    Proposed
                                                                                    Requested             Payments to                   Payment
                                                                                                                Date
  David P. Leibowitz, Trustee Fees                                                       $454.97                      $0.00                $454.97
  David P. Leibowitz, Trustee Expenses                                                     $14.66                     $0.00                  $14.66


                           Total to be paid for chapter 7 administrative expenses:                                                      $469.63
                                                              Remaining balance:                                                      $1,342.30

         Applications for prior chapter fees and administrative expenses have been filed as
  follows: NONE



                       Total to be paid to prior chapter administrative expenses:                                                         $0.00
                                                             Remaining balance:                                                       $1,342.30

  1
    The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement will be
  distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the maximum
  compensation set forth under 11 U.S.C. § 326(a) on account of disbursement of the additional interest.
  UST Form 101-7-NFR (10/1/2010)
Case 17-38059          Doc 23      Filed 10/24/18 Entered 10/24/18 23:31:02          Desc Imaged
                                   Certificate of Notice Page 3 of 5

         In addition to the expenses of administration listed above as may be allowed by the
  Court, priority claims totaling $3,315.00 must be paid in advance of any dividend to general
  (unsecured) creditors.

           Allowed priority claims are:

  Claim         Claimant                                 Allowed Amt.         Interim       Proposed
  No.                                                         of Claim     Payments to      Payment
                                                                                 Date
             1 Internal Revenue Service                       $3,315.00          $0.00      $1,342.30


                                          Total to be paid to priority claims:             $1,342.30
                                                         Remaining balance:                    $0.00

          The actual distribution to wage claimants included above, if any, will be the proposed
  payment less applicable withholding taxes (which will be remitted to the appropriate taxing
  authorities).

          Timely claims of general (unsecured) creditors totaling $912.90 have been allowed and
  will be paid pro rata only after all allowed administrative and priority claims have been paid in
  full. The timely allowed general (unsecured) dividend is anticipated to be 0.0 percent, plus
  interest (if applicable).

           Timely allowed general (unsecured) claims are as follows:

  Claim         Claimant                                 Allowed Amt.         Interim       Proposed
  No.                                                         of Claim     Payments to       Amount
                                                                                 Date
             2 American First Finance                          $165.54           $0.00           $0.00
             3 Portfolio Recovery Associates, LLC              $747.36           $0.00           $0.00


                         Total to be paid to timely general unsecured claims:                   $0.00
                                                         Remaining balance:                     $0.00

         Tardily filed claims of general (unsecured) creditors totaling $0.00 have been allowed
  and will be paid pro rata only after all allowed administrative, priority and timely filed general
  (unsecured) claims have been paid in full. The tardily filed claim dividend is anticipated to be 0.0
  percent, plus interest (if applicable).

           Tardily filed general (unsecured) claims are as follows: NONE



                   Total to be paid to tardily filed general unsecured claims:                  $0.00
                                                          Remaining balance:                    $0.00
  UST Form 101-7-NFR (10/1/2010)
Case 17-38059          Doc 23      Filed 10/24/18 Entered 10/24/18 23:31:02                Desc Imaged
                                   Certificate of Notice Page 4 of 5

          Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
  ordered subordinated by the Court totaling $0.00 have been allowed and will be paid pro rata
  only after all allowed administrative, priority and general (unsecured) claims have been paid in
  full. The dividend for subordinated unsecured claims is anticipated to be 0.0 percent, plus
  interest (if applicable).

         Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims
  ordered subordinated by the Court are as follows: NONE



                                    Total to be paid for subordinated claims:                          $0.00
                                                          Remaining balance:                           $0.00




                                            Prepared By: /s/ David P. Leibowitz
                                                         Trustee
  David P. Leibowitz
  53 West Jackson Boulevard, Suite 1115
  Chicago, IL 60604




  STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
  exemption 5 C.F.R. § 1320.4(a)(2) applies.




  UST Form 101-7-NFR (10/1/2010)
          Case 17-38059            Doc 23       Filed 10/24/18 Entered 10/24/18 23:31:02                         Desc Imaged
                                                Certificate of Notice Page 5 of 5
                                               United States Bankruptcy Court
                                               Northern District of Illinois
In re:                                                                                                     Case No. 17-38059-LAH
LaVonda Smith                                                                                              Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0752-1                  User: froman                       Page 1 of 1                          Date Rcvd: Oct 22, 2018
                                      Form ID: pdf006                    Total Noticed: 4


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 24, 2018.
db             +LaVonda Smith,   2037 N 18th Ave,   Apt 3,   Melrose Park, IL 60160-1243
26417970       +American First Finance,   c/o Becket and Lee LLP,   PO Box 3002,   Malvern PA 19355-0702

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
26315985        E-mail/Text: cio.bncmail@irs.gov Oct 23 2018 02:04:47     Internal Revenue Service,
                 Depart. of The Treasury,   Fresno, CA 93888
27063614        E-mail/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com Oct 23 2018 02:07:40
                 Portfolio Recovery Associates, LLC,   Successor to,   U.S. BANK NATIONAL ASSOCIATION,
                 POB 41067,   Norfolk, VA 23541
                                                                                            TOTAL: 2

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 24, 2018                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 19, 2018 at the address(es) listed below:
              David P Leibowitz, ESQ   dleibowitz@lakelaw.com,
               il64@ecfcbis.com;ECF@lakelaw.com;dl@trustesolutions.com;dl@trustesolutions.net
              Patrick S Layng   USTPRegion11.ES.ECF@usdoj.gov
                                                                                            TOTAL: 2
